 Case 3:19-cv-01107-L-BN Document 20 Filed 08/13/20                  Page 1 of 1 PageID 881



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

VERONICA B.,                                     §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §   Civil Action No. 3:19-CV-1107-L-BN
                                                 §
ANDREW M. SAUL,                                  §
Commissioner of Social Security                  §
Administration,                                  §
                                                 §
               Defendant.                        §

                                             ORDER

       On June 23, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 19) was entered, recommending that the court reverse the

decision of the Commissioner of the Social Security Administration (the “Commissioner”) and

remand this social security appeal for further proceedings consistent with her Report. No objections

to the Report were filed.

       After considering the pleadings, file, record, and Report, the court determines that the

magistrate judge’s findings and conclusions are correct, and accepts them as those of the court.

Accordingly, the Commissioner’s decision is reversed, and this case is remanded for further

proceedings consistent with the findings and conclusions set forth in the Report.

       It is so ordered this 13th day of August, 2020.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge


Order – Solo Page
